             Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                   )
111 East 18th Street, 13th Floor                 )
New York, NY 10003                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )     Case No. 1:19-cv-01410
                                                 )
FOOD AND DRUG ADMINISTRATION,                    )
10903 New Hampshire Avenue                       )
Silver Spring, MD 20993                          )
                                                 )
U.S. DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES,                                  )
200 Independence Ave., SW                        )
Washington, DC 20201                             )
                                                 )
U.S. ARMY MEDICAL RESEARCH AND                   )
MATERIEL COMMAND                                 )
CDR, USAMRMC                                     )
810 Schreider Street                             )
Fort Detrick, MD 21702-5000                      )
                                                 )
U.S. DEPARTMENT OF DEFENSE                       )
1400 Defense Pentagon                            )
Washington, DC 20301-1400                        )
                                                 )
       Defendants.                               )

                                      COMPLAINT

       1.      Plaintiff BUZZFEED INC. files this Freedom of Information Act suit to force

Defendants FOOD AND DRUG ADMINISTRATION, U.S. DEPARTMENT OF HEALTH

AND HUMAN SERVICES, U.S. DEPARTMENT OF DEFENSE, and U.S. ARMY MEDICAL

RESEARCH AND MATERIEL COMMAND to release records related to the opioid drug

Dsuvia made by the company AcelRX Pharmaceuticals (“AcelRX”).
              Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 2 of 7



                                            PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA requests

at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES

(“DHHS”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

        4.      Defendant FOOD AND DRUG ADMINISTRATION (“FDA”) is a federal

agency and component of DHHS and is subject to the Freedom of Information Act, 5 U.S.C. §

552.

        5.      Defendant U.S. DEPARTMENT OF DEFENSE (“DOD”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

        6.      Defendant    U.S.   ARMY          MEDICAL    RESEARCH     AND     MATERIEL

COMMAND (“USAMRMC”) is a federal agency and component of DOD and is subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

        7.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

        8.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                         DEFENDANTS' FOIA VIOLATIONS (FDA)

        9.      On February 28, 2019, BUZZFEED requested from FDA “[t]he following

documents related to NDA 209128, submitted by AcelRX, seeking approval of Dsuvia

(sufentanil): [1] All protocol amendments and related documents and communications between

FDA and AcelRX or a representative of AcelRX regarding study SAP301 (registered on

ClinicalTrials.gov as NCT02356588). [2] The report, along with all supporting documentation,

referenced on page 6 of the Clinical Inspection Summary dated August 31, 2017, under the


                                                  -2-
             Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 3 of 7



heading ‘5. CRO’ that begins ‘This inspection was performed by European Medicines Agency

(EMA) as a routine data audit’ (on page 88 of the PDF available online [https://www.accessdata.

fda.gov/drugsatfda_docs/nda/2018/209128Orig1s000OtherR.pdf]).” A true and correct copy of

the request is attached as Exhibit A.

       10.     On March 8, 2019, BUZZFEED requested from FDA “[a]ll communications

between FDA and any member of Congress or the employees or representatives of any member

of Congress that mention the drug Dsuvia, its generic name (sufentanil), other nicknames (such

as ‘SST,’ ‘SSTS,’ ‘NanoTab’ or ‘ARX-04’) or the company AcelRX. All communications

between any Department of Defense officials and FDA that mention Dsuvia, its generic name

(sufentanil), other nicknames (such as ‘SST,’ ‘SSTS,’ ‘NanoTab’ or ‘ARX-04’), or the company

AcelRX.” A true and correct copy of the request is attached as Exhibit B.

       11.     On March 14, 2019, BUZZFEED requested from FDA “[t]he following

documents related to NDA 209128, submitted by AcelRX, seeking approval of Dsuvia

(sufentanil): [1] All documents that relate to, describe, summarize or memorialize any

communication from the FDA to any members of the Drug Safety and Risk Management

Advisory Committee disinviting them from the October 12, 2018 Anesthetic and Analgesic Drug

Products Advisory Committee meeting concerning Dsuvia. [2] All documents concerning the

FDA’s decision to disinvite members of the Drug Safety and Risk Management Advisory

Committee from the October 12, 2018 Anesthetic and Analgesic Drug Products Advisory

Committee meeting concerning Dsuvia. [3] All documents concerning the FDA’s decision not to

empanel the full Drug Safety and Risk Management Advisory Committee for consideration of

the Dsuvia application.” A true and correct copy of the request is attached as Exhibit C. A true

and correct copy of FDA’s automatic reply is attached as Exhibit D.




                                              -3-
             Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 4 of 7



       12.     On April 5, 2019, FDA anticipated that it would take “at least 24 months” to

comply with all of the requests. A true and correct copy of FDA’s email is attached as Exhibit E.

       13.     As of the date this suit was filed, FDA has not provided any further responses or

produced any records in response to the requests.

                         DEFENDANTS' FOIA VIOLATION (DOD)

       14.     On March 8, 2019, BUZZFEED requested from DOD “[a]ll communications

between any Office of the Secretary of Defense and Joint Staff officials and any Food and Drug

Administration officials that mention Dsuvia, its generic name (sufentanil), other nicknames

(such as ‘SST,’ ‘SSTS,’ ‘NanoTab’ or ‘ARX-04’), or the company AcelRX.” A true and correct

copy of the request is attached as Exhibit F.

       15.     On April 2, 2019, DOD sent a letter to BUZZFEED stating that it would not be

able to comply with the request within the 20 business day statutory deadline and that there are

approximately 2,900 FOIA requests in line before BUZZFEED’s request. A true and correct

copy of DOD’s letter is attached as Exhibit G.

       16.     As of the date this suit was filed, DOD has not provided any further response or

produced any records in response to the request.

                     DEFENDANTS' FOIA VIOLATION (USAMRMC)

       17.     On March 13, 2019, BUZZFEED requested from USAMRMC “[1] All

documents and communications related to USAMRMC’s evaluation of or provision of funding

or other support for the drug eventually known as Dsuvia, an oral painkiller for battlefield

analgesia (also known by names including, but not limited to, oral sufentanil, sublingual

sufentanil, sufentanil, and SSTS). These records could be produced by, but are not limited to, the

Combat Casualty Care Research Program and the Clinical and Rehabilitative Medicine Research




                                                 -4-
             Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 5 of 7



Program. [2] All communications between USAMRMC and any employee or representative of

the pharmaceutical company AcelRX (including but not limited to email addresses ending in

‘@acelrx.com’).” A true and correct copy of the request is attached as Exhibit H.

       18.    On April 19, 2019, USAMRMC acknowledged receipt of the request. A true and

correct copy of USAMRMC’s letter is attached as Exhibit I.

       19.    As of the date this suit was filed, USAMRMC has not provided any further

response or produced any records in response to the request.

      COUNT I – VIOLATION OF FOIA –FEBRUARY 28, 2019 REQUEST (FDA)

       20.    The above paragraphs are incorporated herein.

       21.    Defendants are agencies subject to FOIA.

       22.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

       23.    Defendants have failed to provide a determination with regard to the request.

       24.    Defendants have failed to produce the requested records promptly.

     COUNT II – VIOLATION OF FOIA –FIRST MARCH 8, 2019 REQUEST (FDA)

       25.    The above paragraphs are incorporated herein.

       26.    Defendants are agencies subject to FOIA.

       27.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

       28.    Defendants have failed to provide a determination with regard to the request.

       29.    Defendants have failed to produce the requested records promptly.

        COUNT III - VIOLATION OF FOIA –MARCH 14, 2019 REQUEST (FDA)

       30.    The above paragraphs are incorporated herein.

       31.    Defendants are agencies subject to FOIA.

       32.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

       33.    Defendants have failed to provide a determination with regard to the request.


                                              -5-
              Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 6 of 7



      34.      Defendants have failed to produce the requested records promptly.

  COUNT IV - VIOLATION OF FOIA – SECOND MARCH 8, 2019 REQUEST (DOD)

      35.      The above paragraphs are incorporated herein.

      36.      Defendants are agencies subject to FOIA.

      37.      Plaintiff made a FOIA request to Defendants for agency records of Defendants.

      38.      Defendants have failed to provide a determination with regard to the request.

      39.      Defendants have failed to produce the requested records promptly.

    COUNT V - VIOLATION OF FOIA –MARCH 13, 2019 REQUEST (USAMRMC)

      40.      The above paragraphs are incorporated herein.

      41.      Defendants are agencies subject to FOIA.

      42.      Plaintiff made a FOIA request to Defendants for agency records of Defendants.

      43.      Defendants have failed to provide a determination with regard to the request.

      44.      Defendants have failed to produce the requested records promptly.

WHEREFORE, Plaintiff asks the Court to:

         i.    Order Defendants to conduct a reasonable search for records and to produce all

               non-exempt requested records;

        ii.    Award Plaintiff attorney fees and costs; and

       iii.    Enter any other relief the Court deems appropriate.


DATED: May 15, 2019
                                                     Respectfully Submitted,

                                                     /s/ Matthew Topic

                                                     Attorneys for Plaintiff

                                                     Matthew Topic
                                                     Joshua Burday
                                                     (E-Mail: foia@loevy.com)


                                               -6-
Case 1:19-cv-01410 Document 1 Filed 05/15/19 Page 7 of 7



                                LOEVY & LOEVY
                                311 N. Aberdeen, Third Floor
                                Chicago, Illinois 60607
                                Tel.: (312) 243-5900
                                Fax: (312) 243-5902
                                Bar Nos. IL0037 and IL0042




                          -7-
